EXHIBIT 10.42

 

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 5, 2006, by
and among NYFIX, INC., a Delaware corporation, with headquarters located at 100
Wall Street, New York NY 10005 (the “Company”), the undersigned buyers (each, a
“Buyer” and collectively, the “Buyers”), and Rhône Group Advisors LLC,
(“Broker”).

BACKGROUND

A.           In connection with the Securities Purchase Agreement, dated as of
June 29, 2006, by and among the parties hereto (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the Buyers
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”);

B.           To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended (as so amended, the “1933 Act”), and
applicable state securities laws;

C.           For services provided in connection with the transactions
contemplated by the Securities Purchase Agreement, the Company has also agreed,
simultaneously with the closing of such transactions, to issue to Broker shares
of the Common Stock and provide certain registration rights to Broker.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:

1.

DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(a)     “Investor” means a Buyer, the Broker, any transferee or assignee thereof
to whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

(b)    “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

(c)     “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of

 

effectiveness of such Registration Statement(s) by the United States Securities
and Exchange Commission (the “SEC”).

(d)    “Registrable Securities” means (i) the Common Stock issued pursuant to
the Securities Purchase Agreement or issues to the Broker in connection
therewith, (ii) any shares of capital stock issued or issuable with respect to
the Common Stock as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, and (iii) any other
shares of Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares listed in (i), or (ii) above; provided, however, that
the foregoing definition shall exclude in all cases any Registrable Securities
sold by a person in a transaction in which his or her rights under this
Agreement are not assigned. Notwithstanding the foregoing, “Registrable
Securities” shall not at any time include any securities (i) registered and sold
pursuant to the 1933 Act, or (ii) sold pursuant to Rule 144 promulgated under
the 1933 Act.

(e)     “Registration Statement” means a registration statement of the Company
filed under the 1933 Act.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

2.

REGISTRATION.

(a)    The Buyers and Broker acknowledge that the Company is delinquent in its
reporting obligations under the Securities Exchange Act of 1934, as amended (the
“1934 Act”) as specified in Section 2(k) of the Securities Purchase Agreement
and that prior to filing a Registration Statement the Company must cure such
delinquency. The Company shall use its best efforts to cause such delinquency to
be cured on or prior to September 30, 2006; provided, that the Company shall
have a three month grace period within which to cure the deficiency for purposes
of Section 2(b), and, for purposes of Section 2(b), December 31, 2006 is the
“Cure Deadline.” Promptly after curing such delinquency, the Company shall
prepare and file with the SEC a Registration Statement or Registration
Statements (as is necessary) covering the resale of all of the Registrable
Securities. The Company shall use its best efforts to cause such Registration
Statement(s) to be declared effective by the SEC as soon as possible, but in no
event later than 45 days after such delinquency is cured if the SEC notifies the
Company that the Registration Statement is cleared to become effective and will
not be reviewed by the SEC, or 120 days after the delinquency is cured if the
SEC determines to review the Registration Statement (such 45 or 120 day
deadline, as applicable, the “Effectiveness Deadline”).

(b)    If the Company fails to cure its delinquency on or prior to the Cure
Deadline, then, as relief for the damages to any Investor by reason of any such
delay in or reduction of its ability to sell its Registrable Securities, the
Company shall pay to each Buyer an amount in cash, as partial liquidated damages
and not as a penalty, equal to 5% of the Purchase Price paid by such Buyer under
the Securities Purchase Agreement (the “Delinquency Damages”).

 

2

 

(c)     If a Registration Statement covering all of the Registrable Securities
and required to be filed by the Company pursuant to this Agreement is not
declared effective by the SEC on or before the applicable Effectiveness
Deadline, then, as relief for the damages to any Buyer by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock, the Company shall pay to each Buyer, as partial liquidated damages and
not as a penalty, an amount in cash equal to 2% of the Purchase Price paid by
such Buyer under the Securities Purchase Agreement for each consecutive 30-day
period following such Effectiveness Deadline during which such Registration
Statement has not been declared effective, (the “Effectiveness Damages”),
subject to the provisions of Section 2(d).

(d)    The aggregate Effectiveness Damages, together with any Delinquency
Damages, payable by the Company shall in no event exceed 13% of the aggregate
Purchase Price under the Securities Purchase Agreement. For avoidance of doubt,
in no event shall any Delinquency Damages, Effectiveness Damages, or any other
damages or penalty in connection with the failure of the Company to meet the
Cure Deadline or Effectiveness Deadline, be payable by the Company to the
Broker.

(e)     Notwithstanding any other provision of this Agreement, the Company may,
at its option, pay any portion of any Delinquency Damages or Effectiveness
Damages in shares of its Common Stock rather than in cash, based on the per
share market value of the Common Stock, provided that any such shares shall be
deemed Registrable Securities and shall be required to be registered hereunder
as any other Registrable Securities. For purposes of this Section 2(e), the per
share market value of the Common Stock as of a particular payment date is the
average of the closing prices of Common Stock on the OTC Bulletin Board for the
10 consecutive trading days ending on the first trading day prior to the
particular payment date.

(f)     To the extent any Investor is deemed an “underwriter” for purposes of
the 1933 Act, the Company may, at its option, separate the Registrable
Securities included in any Registration Statement into a resale registration and
a primary offering registration. Alternatively, the Company shall have the
option to prepare separate a Registration Statement to be used with respect to
the Registrable Securities of any Investor who is deemed an underwriter.

3.

ADDITIONAL OBLIGATIONS.

The Company and the Investors shall have the following additional obligations:

(a)    The Company shall keep the Registration Statement filed pursuant to
Section 2 hereof effective pursuant to Rule 415 at all times after it has been
declared effective until the earlier of (i) the date as of which the Investors
may sell all of the Registrable Securities without volume restrictions pursuant
to Rule 144(k) promulgated under the 1933 Act (or successor thereto) and (ii)
the date on which (A) the Investors shall have sold all the Registrable
Securities (the “Registration Period”), which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading. The
Company shall submit to the SEC, within two (2) business day after the Company
learns that no review of a particular Registration Statement will be made by the
staff of the SEC or that the staff has no further comments on the Registration
Statement, as the case may

 

3

 

be, a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than 24 hours after the submission of such request.

(b)    The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10 K, Form 10 Q or Form 8 K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), the Company shall file such amendments or supplements with the SEC
on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement the Registration Statement.

(c)    The Company shall permit legal counsel to the Investors to review and
comment upon a Registration Statement and all amendments and supplements thereto
at least three (3) days prior to their filing with the SEC, and not file any
document in a form to which legal counsel to the Investors reasonably objects.
The Company shall furnish to each Buyer and its respective attorney, without
charge, (i) any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits and (iii) upon the effectiveness of any Registration Statement, ten
(10) copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto.

(d)    The Company shall furnish to each Investor whose Registrable Securities
are included in any Registration Statement, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any Registration Statement, ten
(10) copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

(e)    The Company shall (i) register and qualify the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of such jurisdictions in the United States as legal counsel to any Investor
reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to

 

4

 

such registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify legal counsel to the investors
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

(f)     Promptly after becoming aware of such event, the Company shall notify
each Investor in writing of the occurrence of any event as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to each Investor (or such other number of copies as such Investor may
reasonably request). The Company shall also promptly notify each Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Legal Counsel and each Investor by
facsimile on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company’s
determination that a post-effective amendment to a Registration Statement would
be appropriate.

(g)    The Company shall prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction. If such an order or suspension is issued, the Company shall
procure the withdrawal of such order or suspension at the earliest possible
moment and shall notify each Legal Counsel and each Investor who holds
Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(h)    The Company shall cause all the Registrable Securities covered by a
Registration Statement to be listed continuously throughout the Registration
Period on each securities exchange or market, if any, on which equity securities
issued by the Company are then listed.

(i)     The Company shall reasonably cooperate with the Investors who hold
Registrable Securities being offered to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legend) representing the
Registrable Securities to be

 

5

 

offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

(j)     The Company shall appoint a transfer agent and registrar with respect to
all such Registrable Securities not later than the effective date of such
Registration Statement.

(k)    The Company shall provide each Investor with contact information for the
Company’s transfer agent and registrar for all Registrable Securities registered
pursuant to a Registration Statement hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
Registration Statement.

(l)  The Company shall cause the Registrable Securities covered by the
applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

(m)   The Company shall make generally available to its security holders as soon
as possible, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of Rule
158 under the 1933 Act) covering a twelve-month period beginning not later than
the first day of the Company’s fiscal quarter next following the effective date
of the Registration Statement.

(n)    The Company shall otherwise comply with all applicable rules and
regulations of the SEC in connection with any registration hereunder.

(o)    Within two (2) business days after the Registration Statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver to the transfer agent for such Registrable Securities (with copies
to the Investors whose Registrable Securities are included in such Registration
Statement) confirmation that the Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

(p)    The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investors of Registrable Securities pursuant
to a Registration Statement.

(q)    The Company shall not file any other registration statement for any
shares of its securities issued, offered or sold after the Closing Date (as
defined in the Securities Purchase Agreement), other than securities issued in
connection with employee stock option plans, until the Registration Statement
has been declared effective and remains effective for a period of at least 30
consecutive trading days, except that the Company may include securities of the
Company other than the Registrable Securities in such Registration Statement to
the extent the Company has granted piggy-back registration rights in connection
therewith prior to the Closing Date. For avoidance of doubt, the Company is
expressly permitted to include in the Registration Statement any shares of
Common Stock issued or required to be issued to Whitebox Convertible Arbitrage
Partners L.P., in connection with the transactions described in Schedule 3(e) of
the Securities Purchase Agreement (the “Whitebox Transactions”), and (ii)
subject to the next sentence hereof, the Investors shall have the right to
include in any registration statement filed by

 

6

 

the Company in connection with the Whitebox Transactions all the Registrable
Securities specified in a written request or requests of the Investors, made
within 15 days after receipt of written notice from the Company of the Company’s
intent to file such registration statement, but only to the extent that the
original issuance or resale distribution of such Registrable Securities is not
already covered by an effective Registration Statement under Sections 2 and 3
above. Notwithstanding the forgoing, if the resale distribution of securities
issued in connection with the Whitebox Transactions is being effected by means
of an underwriting (an “Underwritten Whitebox Registration”), the Investors’
rights to include Registrable Securities in such Underwritten Whitebox
Registration shall be subject to the Company’s determination in its sole
discretion that it can include such Registrable Securities in the Underwritten
Whitebox Registration under the terms of the Company’s contractual obligations
in connection with the Whitebox Transactions.

4.

OBLIGATIONS OF THE INVESTORS.

(a)     At least seven (7) days prior to the first anticipated filing date of
the Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect timely the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

(b)    Each Investor by such Investor’s acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

(c)    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f), and, if so directed by the Company, such Investor shall
deliver to the Company (at the expense of the Company), or destroy all copies in
such Investor’s possession of, any prospectus covering such Registrable
Securities current at the time of receipt of such notice.

5.

EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and brokerage
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and

 

7

 

accounting fees, and fees and disbursements of counsel for the Company shall be
paid by the Company.

6.

INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

(a)    To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor who holds such
Registrable Securities, the directors, officers, partners, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (collectively,
“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder, in each case relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). The Company shall reimburse
the Indemnified Persons for any legal fees or other reasonable expenses incurred
by them in connection with investigating or defending any such Claim as such
fees or expenses are incurred; provided, however, that the indemnity agreement
contained in this Section 6(a) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not be
available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be

 

8

 

delivered the prospectus made available by the Company, if such prospectus was
timely made available by the Company pursuant to Section 3(d); and (iii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

(b)    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement, and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
or Indemnified Damages to which any of them may become subject, under the 1933
Act, the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages
arise out of or are based upon any Violation, in each case to the extent, and
only to the extent, that such Violation occurs in reliance upon written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, such Investor will reimburse
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld;
provided, further, however, that the Investor shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Investor (i.e., proceeds net of underwriting discounts,
fees, commissions and any other expenses payable by such Investor) as a result
of the sale of Registrable Securities pursuant to such Registration Statement.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Indemnified Party and shall survive
the transfer of the Registrable Securities by the Investors.

(c)    The foregoing indemnity agreements contained in Sections 6(a) and (b) are
subject to the condition that, insofar as they relate to any Violation made in a
preliminary prospectus but eliminated or remedied in the amended prospectus on
file with the SEC at the time the Registration Statement in question becomes
effective or in the amended prospectus filed with the SEC pursuant to Rule
424(b) promulgated under the 1933 Act (the “Final Prospectus”), such indemnity
agreements shall not inure to the benefit of any Indemnified Party if a copy of
the Final Prospectus was furnished in a timely manner to the Indemnified Party
and was not furnished to the Person asserting the Indemnified Damages at or
prior to the time such action is required by the 1933 Act.

(d)    Promptly after receipt by an Indemnified Party under this Section 6 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other

 

9

 

indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Party (or, if there is more than one Indemnified Party, a majority in interest
of the Indemnified Parties); provided, however, that an Indemnified Party shall
have the right to retain its own counsel with the fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the Indemnified Party, the representation by such counsel of the Indemnified
Party and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. The Indemnified Party shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party which relates to such action or claim. The indemnifying party
shall keep the Indemnified Party fully apprised at all times as to the status of
the defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent; provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party, consent
to entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Party under this Section 6, except to the extent
that the indemnifying party is materially prejudiced in its ability to defend
such action.

(e)    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(f)     The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of any Indemnified Party against the
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to the law.

7.

CONTRIBUTION.

If the indemnification provided for in Section 6 is unavailable to or
insufficient to hold harmless an Indemnified Party under subsection (a) or (b)
thereof in respect of any Claim or Indemnified Damages, then each indemnifying
party shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Claim or Indemnified Damages in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Investor on the other in connection with the statements or omissions or other
matters which resulted in such Claim or Indemnified Damages, as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or an Investor on the other and the parties’ relative intent, knowledge,

 

10

 

access to information and opportunity to correct or prevent such untrue
statement. The Company and the Investors agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if all Investors were treated as one entity for such purpose)
or by any other method of allocation which does not take into account the
equitable considerations referred to above in this Section 7. The amount paid or
payable by an Indemnified Party as a result of the Claims or Indemnified Damages
referred to above in this Section 7 shall be deemed to include any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute any
amount in excess of the net amount of proceeds (i.e., proceeds net of
underwriting discounts, fees, commissions and any other expenses payable by such
Investor) received by the Investor from the sale of the Registrable Securities.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Contribution (together with any
indemnification or other obligations under this Agreement) by any Investor
(including any Indemnified Party associated with such Investor) shall be limited
in amount to the net amount of proceeds (i.e., proceeds net of underwriting
discounts, fees, commissions and any other expenses payable by such Investor)
received by such Investor from the sale of the Registrable Securities.

8.

REPORTS UNDER THE 1934 ACT.

As acknowledged by the Buyers in Section 2(k) of the Securities Purchase
Agreement, the Company is delinquent in its reporting obligations under the 1934
Act. The Company will use commercially reasonable efforts to cure all such
delinquencies.

From and after the date that the Company cures any and all delinquencies in its
reporting obligations under the 1934 Act and with a view to making available to
the Investors the benefits of Rule 144 promulgated under the 1933 Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to:

(a)    make and keep adequate public information available, as those terms are
understood and defined in Rule 144, at all times;

(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act so long as (i) the Company remains
subject to such requirements (it being understood that nothing herein shall
limit the Company’s obligations under Section 4(c) of the Securities Purchase
Agreement) and (ii) the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

(c)    furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the 1934 Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

11

 

9.

ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the Buyers
to any transferee of all or any portion of Registrable Securities if: (i) the
Buyer agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the 1933 Act
and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreement.

10.

AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold a majority of the Registrable Securities represented by the Investors.
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon each Investor and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Registrable
Securities.

11.

MISCELLANEOUS.

(a)     A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

(b)    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

NYFIX, INC.

100 Wall Street – 26th Floor

New York, NY 10005

Telephone: 212 809-3542

 

12

 

Facsimile: 212 809-1013

Attention: Chief Executive Officer

With a copy to:

NYFIX, INC.

100 Wall Street – 26th Floor

New York, NY 10005

Telephone: 212 809-3542

Facsimile: 212 809-1013

Attention: General Counsel

and

Andrew F. MacDonald, Esq. and

Louis A. Bevilacqua, Esq.

Thelen Reid & Priest LLP

701 Eighth Street, NW

Suite 800

Washington, D.C. 20001

Telephone: 202-508-4000

Facsimile: 202-654-4321

If to Broker:

Rhône Group Advisors LLC

c/o Rhône Group LLC

630 Fifth Avenue

New York, NY 10111

Fax: (212) 218-6789

Attention: Nancy Cooper

If to a Buyer, to it at the address and facsimile number set forth on the
Schedule of Buyers attached hereto, with a copy to:

Wellington Management Company, LLP

75 State Street

Boston MA 02109

Telephone: 617-790-7535

Fax: 617-204-7535

Attn: Peter Ryan

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party in accordance with the above provisions five (5) days prior to
the effectiveness of such change.

 

13

 

(c)     Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

(d)    The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(e)     If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(f)     This Agreement, the Securities Purchase Agreement and the constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the Securities Purchase Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(g)    Subject to the requirements of Section 9, this Agreement shall be binding
upon and inure to the benefit of the parties and their respective permitted
successors and assigns.

(h)    The headings in this Agreement are for convenience of reference only and
shall not form part of, or affect the interpretation of, this Agreement.

(i)     This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when

 

14

 

counterparts have been signed by each party and delivered to the other parties;
provided that a facsimile signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature.

(j)     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(k)    All consents and other determinations to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding a majority of the Registrable Securities.

(l)     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

(m)   This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

******

 

15

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

COMPANY:

BROKER:

NYFIX, Inc.

Rhône Group Advisors LLC

By: /s/ Robert Gasser                                            

By:/s/ Richard Herbst                                            

Name: Robert Gasser

Name: Richard Herbst

Title: Chief Executive Officer

Title: Managing Director

BUYERS:

 

CIBC U.S. Small Companies Fund

By: Wellington Management Company, LLP

as investment adviser

 

Treasurer of the State of North Carolina

By: Wellington Management Company, LLP

as investment adviser

 

By: /s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

United of Omaha Small Company Fund

By: Wellington Management Company, LLP

as investment adviser

 

Textron Inc. Master Trust

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

British Columbia Investment Management Corporation

By: Wellington Management Company, LLP

as investment adviser

 

The Dow Chemical Employees’ Retirement Plan

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

Public Sector Pension Investment Board

By: Wellington Management Company, LLP

as investment adviser

 

Radian Group Inc.

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

[S-1 Registration Rights Agreement]

 

 

Trustees of the Building Trades United Pension Trust Fund, Milwaukee and
Vicinity

By: Wellington Management Company, LLP

as investment adviser

 

American Bar Association Members/State Street Collective Trust, Small-Cap Equity
Fund

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

The Retirement Program Plan for Employees of Union Carbide Corporation

By: Wellington Management Company, LLP

as investment adviser

 

McKesson HBOC, Inc. Profit-Sharing Investment Plan

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

Wolf Creek Investors (Bermuda) L.P.

By: Wellington Management Company, LLP

as investment adviser

 

Wolf Creek Partners, L.P.

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

WTC-CIF Emerging Companies Portfolio

By: Wellington Management Company, LLP

as investment adviser

 

WTC-CIF Small Cap 2000 Portfolio

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

 

WTC-CTF Emerging Companies Portfolio

By: Wellington Management Company, LLP

as investment adviser

 

WTC-CTF Small Cap 2000 Portfolio

By: Wellington Management Company, LLP

as investment adviser

 

By:/s/ Julie A. Jenkins                                            

By:/s/ Julie A. Jenkins                                            

Name: Julie A. Jenkins

Name: Julie A. Jenkins

Title: Vice President and Counsel

Title: Vice President and Counsel

 

[S-1 Registration Rights Agreement]

 

SCHEDULE OF BUYERS

Investor’s Name

Investor’s (and Investor’s
Representative’s, if any) Address
and Facsimile Number

Trustees of the Building Trades United Pension Trust Fund, Milwaukee and
Vicinity

The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
For account: US Bank N.A. #117612

CIBC U.S. Small Companies Fund

Mellon Securities Trust Co.
120 Broadway, 13th Floor
New York, NY 10271
Reference: Acct YCEF1137002

Treasurer of the State of North Carolina

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street JFE1

United of Omaha Small Company Fund

DTC / New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez
Ref: SSB Fund # 5V1A

Textron Inc. Master Trust

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street TX3F

British Columbia Investment Management Corporation

The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
A/C # 298316
Attn: Angie Hussein

The Dow Chemical Employees’ Retirement Plan

JPMorgan Chase
4 New York Plaza
Ground Floor Window
New York, NY 10004
Reference: P 50965
Reference: DOW EMPLOYEES PENSION PLAN - WELLINGTON TRUST SMALL CO

Public Sector Pension Investment Board

Mellon Securities Trust Co.
120 Broadway, 13th Floor
New York, NY 10271
Reference: Acct TPSF0069602

American Bar Association Members/State Street Collective Trust, Small-Cap Equity
Fund

DTC / New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez
Ref: SSB Fund #BL52

 

 

 

The Retirement Program Plan for Employees of Union Carbide Corporation

JPMorgan Chase
4 New York Plaza
Ground Floor Window
New York, NY 10004
P 55452
UCCM-WELL US EQ SM CAP

McKesson HBOC, Inc. Profit-Sharing Investment Plan

DTCC/ New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez
Account Name: State Street
Account #: EMCZ

Radian Group Inc.

The Northern Trust Company
40 Broad St, 8th Floor
26-31713
Radian Emerging Companies
New York, NY 10004

Wolf Creek Investors (Bermuda) L.P.

Goldman Sachs & Co.
F/A/O: Wellington
One New York Plaza, 44th Floor
New York, NY 10004
Attn: Jasmyn V. Bykowski

Wolf Creek Partners, L.P.

Goldman Sachs & Co.
F/A/O: Wellington
One New York Plaza, 44th Floor
New York, NY 10004
Attn: Jasmyn V. Bykowski

WTC-CIF Emerging Companies Portfolio

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street W61I

WTC-CIF Small Cap 2000 Portfolio

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street W63I

WTC-CTF Emerging Companies Portfolio

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street W71N

WTC-CTF Small Cap 2000 Portfolio

DTCC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez for the account of State Street W72B

 

 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Mellon Investor Services

480 Washington Boulevard

Jersey City, New Jersey 07310

Attn: John Boryczki

 

Re:

NYFIX, INC.

Ladies and Gentlemen:

We are counsel to NYFIX, INC., a Delaware corporation (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement (the “Purchase Agreement”) entered into by and among the Company and
the buyers named therein (collectively, the “Holders”) pursuant to which the
Company issued to the Holders shares of its Common Stock, par value $0.001 per
share (the “Common Shares”). Pursuant to the Purchase Agreement, the Company
also has entered into a Registration Rights Agreement with the Holders (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Common Shares, under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
___, 200_, the Company filed a Registration Statement on Form SB-2 (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

This letter shall serve as our notice to you that the Common Stock is, as of
this date, freely transferable by the Holders pursuant to the Registration
Statement.

Very truly yours,

THELEN REID & PRIEST LLP

By:___________________________________

Name:

cc:

Wellington Management Company, LLP

Trustees of the Building Trades United Pension Trust Fund, Milwaukee and
Vicinity

CIBC U.S. Small Companies Fund

Treasurer of the State of North Carolina

United of Omaha Small Company Fund

Textron Inc. Master Trust

British Columbia Investment Management Corporation

The Dow Chemical Employees’ Retirement Plan

Public Sector Pension Investment Board

American Bar Association Members/State Street Collective Trust, Small-Cap Equity
Fund

The Retirement Program Plan for Employees of Union Carbide Corporation

McKesson HBOC, Inc. Profit-Sharing Investment Plan

Radian Group Inc.

Wolf Creek Investors (Bermuda) L.P.

Wolf Creek Partners, L.P.

WTC-CIF Emerging Companies Portfolio

WTC-CIF Small Cap 2000 Portfolio

WTC-CTF Emerging Companies Portfolio

WTC-CTF Small Cap 2000 Portfolio

 

2